Citation Nr: 0725067	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a spinal cord injury 
secondary to service-connected left eye disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

A service-connected disability did not cause the April 1972 
accident that led to the veteran's spinal cord injury.


CONCLUSION OF LAW

A spinal cord injury is not proximately due to or the result 
of service-connected left eye disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in December 2003, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letter informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
The VCAA notice was provided to the appellant prior to the 
initial adjudication.  Pelegrini.

As no disability rating or effective date will be assigned by 
the Board in this case, there is no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service, private, and VA treatment records are 
associated with the claims file.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  There is no such duty, in this 
case, for several reasons.  As discussed in more detail 
below, the question of whether the veteran's eye disability 
was the proximate cause of the injury claimed is a factual 
question - one not dependent on medical evidence and one 
which a VA examination could not provide.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  Accordingly, the Board will address the 
merits of the claim.

Legal criteria and background

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board observes that the veteran was granted service 
connection for left eye blindness in an April 1971 rating 
decision, and was assigned a 30 percent disability rating.  A 
VA record dated in April 1970 had noted that the veteran had 
light perception only in his left eye.  A May 1972 VA medical 
record noted that the veteran had loss of useful vision of 
the left eye.  In February 2002 the veteran underwent left 
eye enucleation.

Private medical records reveal that in April 1972 the veteran 
sustained an injury (characterized as traumatic paraplegia 
T5) when the forklift that he was driving overturned, causing 
a load of building materials to land on his back and 
fracturing his T5 vertebra.

Analysis

The veteran contends that the forklift accident that caused 
his spinal cord injury resulted from his being unable to 
properly see due to his service-connected left eye blindness.  
In a letter received in December 2003, the veteran stated as 
follows:

April 14, 1972 I was using a forklift to 
put [a] 40 foot joist on the second floor 
of the apartment building I was building.  
The fork lift fell over sideways to the 
right.  I got clear of the fork lift.  
But due to the fact I am blind in my left 
eye, I was not able to see the joist 
falling back across the fork lift.  Had I 
been able to see out of my left eye, all 
I would [have] had to do is duck down in 
the cage.  Then I would not have become a 
T-4 paraplegic.

In argument received in April 2007, the veteran's 
representative asserts that the case of Reiber v. Brown, 7 
Vet. App. 513 (1995) is applicable to the veteran's claim and 
has further contended that the case turns on the credibility 
the of veteran's statement.

In Reiber, the veteran was seeking service connection for a 
low back disorder resulting from a fall down stairs that he 
claimed had been precipitated by his service-connected left 
ankle having given way.  It was noted that the veteran in 
Reiber had to demonstrate that it was his left ankle which 
caused him to fall and, second, that it was that fall which 
resulted in his current back condition.  Reiber, 7 Vet. App. 
at 516.

Turning to the principles discussed in Reiber, the Board 
notes that the Board must first determine whether the 
service-connected disability caused the April 1972 forklift 
accident.  The Board observes, however, that the April 1972 
accident itself, in other words, the over-turning of the 
forklift that led to the falling joist, has not been linked 
in any way to the veteran's left-eye disability.  The veteran 
has not claimed, and the records do not show, that his left 
eye disability was responsible for the primary accident (the 
over-turning of the forklift that led to the falling joist).  
In short, the Board has determined that service-connected 
disability did not cause the accident on April 17, 1972 that 
led to the veteran's spinal cord injury.  

The Board has also considered the veteran's claim by means of 
examining the definition of proximate cause, as 38 C.F.R. § 
3.310(a) states that disability which is "proximately due 
to" service connected disease or injury shall be service 
connected.  Proximate cause is defined as that which, in a 
natural continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred.  Forshey v. West, 12 Vet. 
App. 71, 73-74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002) (relying on Black's Law 
Dictionary definition of proximate cause).  Proximate cause 
is "[t]he dominant, moving or producing cause. The efficient 
cause; the one that necessarily sets the other causes in 
operation." BLACK'S at 1103.

A determination of proximate cause is basically one of fact.  
A review of the facts in this case does not reveal that the 
veteran's left eye disability caused or led to a natural 
continuous sequence of events, unbroken by any efficient 
intervening cause, that produced the spinal cord injury, and 
without which the result would not have occurred.  As noted, 
the left eye disability had nothing to do with the tragic 
over-turning of the fork lift that set the events in motion.  
In fact, the dominant or producing cause of the joist falling 
off the forklift was the fact that the forklift overturned.  
The veteran has never alleged that his eye disability in some 
way resulted in the forklift overturning.  In other words, it 
was a completely nonservice-connected event - the forklift 
overturning - that led to the natural sequence of events 
resulting in the load falling, producing injury.  This does 
not meet the test of proximate cause.  

In making this finding, the Board is in no way indicating or 
even remotely suggesting that the veteran is not credible.  
Instead, the Board is simply finding that the veteran has not 
satisfied the first step of the Reiber analysis, and has not 
shown that his spinal cord injury is "proximately due to" 
service connected left eye disability.  Although the Board is 
sympathetic to the plight of the veteran, the Board must 
apply "the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'" See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995).  Unfortunately, 
the totality of the circumstances in this case clearly 
indicate the forklift turning over was the cause of the 
sequence of events that followed, including the veteran's 
injury, and this had absolutely no relationship to his 
service-connected disability. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a spinal cord injury secondary to 
service-connected eye disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


